Exhibit 10.24
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
September 25, 2009, by and among Cardica, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
Recitals
     A. The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
     B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the common stock, par value $0.001 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 8,142,082 shares of Common Stock and shall be
collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to 50% of the
number of Shares purchased by such Purchaser (rounded up to the nearest whole
share) (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).
     C. The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.
     D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.
     Now, Therefore, In Consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
     1.1 DEFINITIONS
          (a) Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

1



--------------------------------------------------------------------------------



 



     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of their respective properties or any officer, director or
employee of the Company acting in his or her capacity as an officer, director or
employee before or by any federal, state, county, local or foreign court,
arbitrator, governmental or administrative agency, regulatory authority, stock
market, stock exchange or trading facility.
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 144. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.
     “Agreement” shall have the meaning ascribed to such term in the Preamble.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Buy-In” has the meaning set forth in Section 4.1(f).
     “Buy-In Price” has the meaning set forth in Section 4.1(f).
     “Closing” means the closing of the purchase by the Purchasers listed on
Annex A hereto and sale by the Company of Shares and Warrants to such Purchasers
pursuant to this Agreement on the Closing Date as provided in Section 2.1(a)
hereof.
     “Closing Bid Price” means, for any security as of any date, the last
closing price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4: 00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 11 of the Warrants. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

2



--------------------------------------------------------------------------------



 



     “Closing Date” means the second (2nd) Trading Day after the date on which
this Agreement has been executed and delivered by all parties hereto, unless on
such date the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than
those to be satisfied at the Closing) shall not have been satisfied or waived,
in which case the Closing Date shall be on the second (2nd) Trading Day after
the date on which the last to be satisfied or waived of the conditions set forth
in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be satisfied at the
Closing) shall have been satisfied or waived.
     “Common Stock” has the meaning set forth in the Recitals, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.
     “Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
     “Company Counsel” means Cooley Godward Kronish LLP.
     “Company Deliverables” has the meaning set forth in Section 2.2(a).
     “Company’s Knowledge” means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of the officers of the Company having responsibility for the matter or matters
that are the subject of the statement.
     “Control” (including the terms “controlling”, “controlled” by or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
     “Disclosure Materials” has the meaning set forth in Section 3.1(h).
     “Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
     “Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
     “Environmental Laws” has the meaning set forth in Section 3.1(l).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “GAAP” means U.S. generally accepted accounting principles, as applied by
the Company.
     “Intellectual Property” has the meaning set forth in Section 3.1(r).

3



--------------------------------------------------------------------------------



 



     “Irrevocable Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in the form of Exhibit E,
executed by the Company and delivered to and acknowledged in writing by the
Transfer Agent.
     “Lien” means any lien, charge, claim, encumbrance, security interest, right
of first refusal, preemptive right or other restrictions of any kind.
     “Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company, except that
any of the following, either alone or in combination, shall not be deemed a
Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, or (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement.
     “Material Contract” means any contract of the Company that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
     “Material Permits” has the meaning set forth in Section 3.1(p).
     “New York Courts” means the state and federal courts sitting in the City of
New York, Borough of Manhattan.
     “Outside Date” means October 23, 2009.
     “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the Nasdaq Global Market.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Purchase Price” means $1.2525 per unit.
     “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
     “Registration Rights Agreement” has the meaning set forth in the Recitals.

4



--------------------------------------------------------------------------------



 



     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).
     “Required Approvals” has the meaning set forth in Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Reports” has the meaning set forth in Section 3.1(h).
     “Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Short Sales” include, without limitation, (i) all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
     “Subscription Amount” means with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)”.
     “Subsidiary” means any entity in which the Company, directly or indirectly,
owns capital stock or holds an equity or similar interest.
     “Trading Affiliate” has the meaning set forth in Section 3.2(h).
     “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Stock is not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.

5



--------------------------------------------------------------------------------



 



     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
     “Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.
     “Warrants” has the meaning set forth in the Recitals to this Agreement.
     1.2 PURCHASE AND SALE
          (a) Closing.
               (i) Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser
listed on Annex A hereto, and each Purchaser listed on Annex A hereto shall,
severally and not jointly, purchase from the Company, such number of Shares of
Common Stock equal to the quotient resulting from dividing (i) the aggregate
purchase price for such Purchaser, as indicated below such Purchaser’s name on
the signature page of this Agreement (the “Subscription Amount”) by (ii) the
Purchase Price, rounded down to the nearest whole Share. In addition, each
Purchaser listed on Annex A hereto shall receive a Warrant to purchase a number
of Warrant Shares equal to 50% of the number of Shares purchased by such
Purchaser, as indicated below such Purchaser’s name on the signature page to
this Agreement, rounded up to the nearest whole share. The Warrants shall have
an exercise price equal to $1.45 per Warrant Share.
               (ii) Closing. The Closing of the purchase and sale of the Shares
and Warrants shall take place at the offices of Company Counsel, 3175 Hanover
Street, Palo Alto, California on the Closing Date or at such other locations or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree.
               (iii) Form of Payment. On the Closing Date, (i) each Purchaser
listed on Annex A hereto shall wire its Subscription Amount, in United States
dollars and in immediately available funds, in the amount set forth as the
“Aggregate Purchase Price (Subscription Amount)” indicated below such
Purchaser’s name on the applicable signature page hereto by wire transfer to the
Company’s account, as set forth in instructions previously provided to the
Purchasers, (ii) the Company shall irrevocably instruct the Transfer Agent to
deliver to each Purchaser listed on Annex A hereto one or more stock
certificates, free and clear of all restrictive and other legends except as
expressly provided in Section 4.1(b) hereof, evidencing the number of Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares to be Acquired”, within
three (3) Business Days after the Closing and (iii) the Company shall issue to
each Purchaser listed on Annex A hereto a Warrant pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares as is
set forth on such Purchaser’s signature page to this Agreement next to the
heading “Underlying Shares Subject to Warrant”, in the case of clauses (ii) and
(iii), duly executed on behalf of the Company and registered in the name of such
Purchaser.

6



--------------------------------------------------------------------------------



 



          (b) Closing Deliveries. (a) On or prior to the Closing with respect to
the Purchasers listed on Annex A hereto the Company shall issue, deliver or
cause to be delivered to such Purchaser the following (the “Company
Deliverables”):
                    (1) this Agreement, duly executed by the Company;
                    (2) facsimile copies of one or more stock certificates, free
and clear of all restrictive and other legends except as provided in
Section 4.1(b) hereof, evidencing the Shares subscribed for by such Purchaser
hereunder, registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto (the “Stock
Certificates”), with the original Stock Certificates delivered within three
(3) Business Days of Closing;
                    (3) a Warrant, executed by the Company and registered in the
name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto, pursuant to which such Purchaser shall have the
right to acquire such number of Warrant Shares equal to 50% of the number of
Shares issuable to such Purchaser pursuant to Section 2.2(a)(ii), rounded up to
the nearest whole share, on the terms set forth therein;
                    (4) a legal opinion of Company Counsel, dated as of the
Closing Date and in the form attached hereto as Exhibit D, executed by such
counsel and addressed to such Purchasers;
                    (5) the Registration Rights Agreement, duly executed by the
Company;
                    (6) duly executed Irrevocable Transfer Agent Instructions
acknowledged in writing by the Transfer Agent;
                    (7) a certificate of the Secretary of the Company (the
“Secretary’s Certificate”), dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the certificate of
incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit F;
                    (8) the Compliance Certificate referred to in Section 5.1(g)
or Section 5.3(g), as applicable;
                    (9) a certificate evidencing the formation and good standing
of the Company issued by the Secretary of State of the State of Delaware, as of
a date within five (5) days of the Closing Date;

7



--------------------------------------------------------------------------------



 



                    (10) a certificate evidencing the Company’s qualification as
a foreign corporation and good standing issued by the Secretary of State of the
State of California, as of a date within ten (10) days of the Closing Date; and
                    (11) a certified copy of the Certificate of Incorporation,
as certified by the Secretary of State of the State of the State of Delaware, as
of a date within ten (10) days of the Closing Date.
               (ii) On or prior to the Closing with respect to the Purchasers
listed on Annex A hereto such Purchaser shall deliver or cause to be delivered
to the Company the following (the “Purchaser Deliverables”):
                    (1) this Agreement, duly executed by such Purchaser;
                    (2) its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Aggregate Purchase
Price (Subscription Amount)” indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer to the Company’s account as
previously provided to the Purchasers;
                    (3) the Registration Rights Agreement, duly executed by such
Purchaser;
                    (4) a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
                    (5) a fully completed and duly executed Accredited Investor
Questionnaire and Stock Certificate Questionnaire in the forms attached hereto
as Exhibits C-1 and C-2, respectively.
     1.3 REPRESENTATIONS AND WARRANTIES
          (a) Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that, except as set forth in
the Schedules delivered herewith or disclosed in the SEC Reports:
               (i) Subsidiaries. The Company has no direct or indirect
Subsidiaries.
               (ii) Organization and Qualification. The Company is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the State of Delaware, with the requisite corporate power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. The Company is not in violation of any of the
provisions of its certificate of incorporation or bylaws. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have a Material Adverse Effect.

8



--------------------------------------------------------------------------------



 



               (iii) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Transaction Documents to which it is a
party by the Company and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Shares and the Warrants and the reservation for issuance and the subsequent
issuance of the Warrant Shares upon exercise of the Warrants) have been duly
authorized by all necessary corporate action on the part of the Company, and no
further corporate action is required by the Company, its Board of Directors or
its stockholders in connection therewith other than in connection with the
Required Approvals. Each of the Transaction Documents to which it is a party has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
Except as set forth on Schedule 3.1(c) hereto, there are no shareholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.
               (iv) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and Warrants and the reservation
for issuance and issuance of the Warrant Shares) do not and will not
(i) conflict with or violate any provisions of the Company’s certificate of
incorporation or bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject or decree (including federal and state
securities laws and regulations and the rules and regulations, assuming the
correctness of the representations and warranties made by the Purchasers herein,
of any self regulatory organization to which the Company or its securities are
subject , including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected), except in the case of clause
(iii) such as would not, individually or in the aggregate, have a Material
Adverse Effect.
               (v) Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws,

9



--------------------------------------------------------------------------------



 



(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filing of any requisite
notices and/or application(s) to the Principal Trading Market for the issuance
and sale of the Common Stock and the Warrants and the listing of the Common
Stock for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filings required in accordance with
Section 4.10 of this Agreement and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
               (vi) Issuance of the Securities. The Shares have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights. The
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of shareholders. The Warrant
Shares issuable upon exercise of the Warrants have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of shareholders.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares and the Warrant Shares will be issued in compliance
with all applicable federal and state securities laws. As of the Closing Date,
the Company shall have reserved from its duly authorized capital stock not less
than the maximum number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants). The Company shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants).
               (vii) Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date set forth in such SEC Reports
only to reflect stock option exercises and grants and warrant exercises that
have not, individually or in the aggregate, had a material affect on the issued
and outstanding capital stock, options and other securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as set forth in the SEC Reports: (i) No shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of

10



--------------------------------------------------------------------------------



 



any character whatsoever relating to, or securities or rights convertible into,
or exercisable or exchangeable for, any shares of capital stock of the Company,
or contracts, commitments, understandings or arrangements by which the Company
is or may become bound to issue additional shares of capital stock of the
Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company has no liabilities or obligations required to
be disclosed in the SEC Reports but not so disclosed in the SEC Reports, other
than those incurred in the ordinary course of the Company’s businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.
               (viii) SEC Reports. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for twelve
(12) months preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement and the Schedules to this Agreement (if any), the “Disclosure
Materials”), on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of the date hereof, the Company is not aware of any event
occurring on or prior to the Closing Date (other than the transactions
contemplated by the Transaction Documents) that requires the filing of a Form
8-K after the Closing. As of their respective filing dates, or to the extent
corrected by a subsequent amendment, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
               (ix) Financial Statements. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified

11



--------------------------------------------------------------------------------



 



in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments. Each of
the Material Contracts to which the Company is a party or to which the property
or assets of the Company is subject has been filed as an exhibit to the SEC
Reports.
               (x) Tax Matters. The Company (i) has prepared and filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have a
Material Adverse Effect.
               (xi) Material Changes. Since the date of the latest financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or to be
disclosed in filings made with the Commission, (iii) the Company has not
materially altered its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course as dividends [on outstanding preferred stock or] pursuant to
existing Company stock option or stock purchase plans or executive and director
corporate arrangements disclosed in the SEC Reports and (vi) there has not been
any material change or amendment to, or any waiver of any material right under,
any Material Contract under which the Company or any of its assets is bound or
subject. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.
               (xii) Environmental Matters. To the Company’s Knowledge, the
Company (i) is not in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or

12



--------------------------------------------------------------------------------



 



release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) does not own or operate
any real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.
               (xiii) Litigation. There is no Action which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities, (ii) involves a claim of violation of or liability
under any federal, state, local or foreign laws governing the Company’s
operations, including without limiting the generality of the foregoing, laws
regulating the protection of human health, including without limiting the
generality of the foregoing, laws relating to the manufacture, processing,
packaging, labeling, marketing, distribution, use, inspection, treatment,
storage, disposal, transport or handling of the Company’s products, and
regulated or hazardous substances, as well as all authorizations, codes,
decrees, demands or demand letters, injunctions, judgments, licenses, notices or
notice letters, orders, permits, plans or regulations issued, entered,
promulgated or approved thereunder, all as may be in effect from time to time
and all successors, replacements and expansions thereof, (iii) involves injury
to or death of any person arising from or relating to any of the Company’s
product, or (iv) could, if there were an unfavorable decision, individually or
in the aggregate, have a Material Adverse Effect. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
               (xiv) Employment Matters. No material labor dispute exists or, to
the Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have a Material Adverse Effect. None of the Company’s
employees is a member of a union that relates to such employee’s relationship
with the Company, and the Company is not a party to a collective bargaining
agreement, and the Company believes that its relationship with its employees is
good.
               (xv) Compliance. The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other Material Contract (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (iii) is not or has not been in violation of, or in receipt of notice
that it is in violation of, any statute, rule or regulation of any governmental
authority applicable to the Company, including without limitation, all
applicable rules and regulations of the Food and Drug Administration (the
“FDA”), and all applicable laws, statutes, ordinances, rules or regulations
(including, without limitation, the Federal Food, Drug and Cosmetic Act of 1938,
as amended and similar foreign laws and regulations) enforced by the FDA or
equivalent foreign authorities, except in each case as would not, individually
or in the aggregate, have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



               (xvi) Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, including without limitation the FDA, except where the failure
to possess such permits, individually or in the aggregate, has not and would not
have, individually or in the aggregate, a Material Adverse Effect ( “Material
Permits”), and (i) the Company has not received any notice of proceedings
relating to the revocation or modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that the Company would
reasonably expect to give rise to the revocation or modification of any Material
Permits.
               (xvii) Title to Assets. The Company has good and marketable title
in fee simple to all real property owned by it as set forth in the SEC Reports.
The Company has good and marketable title to all tangible personal property
owned by it which is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company.
               (xviii) Patents and Trademarks. To the Company’s Knowledge, the
Company owns, possesses, licenses or has other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology and other proprietary rights and processes (collectively,
the “Intellectual Property”) necessary for the conduct of its businesses as now
conducted. Except where such violations or infringements would not have, either
individually or in the aggregate, a Material Adverse Effect, to the Company’s
Knowledge (a) there are no rights of third parties to any such Intellectual
Property; (b) there is no infringement by third parties of any such Intellectual
Property; (c) there is no pending or threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to any such Intellectual
Property; (d) there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others.
               (xix) Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes to be prudent in the businesses and locations in which the
Company is engaged. The Company has not received any notice of cancellation of
any such insurance, nor does the Company have any Knowledge that it will be
unable to renew its existing insurance coverage for the Company as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
               (xx) Transactions With Affiliates and Employees. None of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently

14



--------------------------------------------------------------------------------



 



contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act, except as contemplated by
the Transaction Documents or set forth in the SEC Reports.
               (xxi) Internal Accounting Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.
               (xxii) Sarbanes-Oxley; Disclosure Controls. To the Company’s
Knowledge, the Company is in compliance in all material respects with all of the
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it, except
where such noncompliance would not have, individually or in the aggregate, a
Material Adverse Effect. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act).
               (xxiii) Certain Fees. No person or entity will have, as a result
of the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or a Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Company. The Company shall indemnify, pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.
               (xxiv) Private Placement. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires, no registration under the Securities Act is required
for the offer and sale of the Securities by the Company to the Purchasers under
the Transaction Documents.
               (xxv) Registration Rights. Other than each of the Purchasers, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.
               (xxvi) No Directed Selling Efforts or General Solicitation.
Neither the Company nor any Person acting on its or its behalf has conducted any
“general solicitation” or “general advertising” (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.
               (xxvii) No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company nor any

15



--------------------------------------------------------------------------------



 



Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or shareholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.
               (xxviii) Listing and Maintenance Requirements. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to terminate the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as set forth in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received written notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Except as set forth in the SEC Reports, the Company is in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.
               (xxix) Investment Company. The Company is not required to be
registered as, and is not an Affiliate of, and immediately following the Closing
will not be required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
               (xxx) Application of Takeover Protections; Rights Agreements. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of the State of Delaware that is or could reasonably be expected to
become applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities. The Company has
not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
               (xxxi) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports and is not so disclosed or that otherwise would have a
Material Adverse Effect.
               (xxxii) Acknowledgment Regarding Purchasers’ Purchase of
Securities. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the

16



--------------------------------------------------------------------------------



 



transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.
               (xxxiii) No Additional Agreements. The Company does not have any
agreement or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
               (xxxiv) Shell Company. The Company is not, nor has it ever been,
a “shell company” (as such term is defined in Rule 12b-2 promulgated under the
Exchange Act).
          (b) Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date in the case of the Purchasers listed on
Annex A hereto to the Company as follows:
               (i) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
               (ii) No Conflicts. The execution, delivery and performance by
such Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

17



--------------------------------------------------------------------------------



 



               (iii) Investment Intent. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities and, upon exercise of the Warrants, will acquire the Warrant Shares
issuable upon exercise thereof as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however , that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities or Warrant Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity; such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.
               (iv) Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.
               (v) General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.
               (vi) Experience of Such Purchaser. Such Purchaser, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
               (vii) Access to Information. Such Purchaser acknowledges that it
has had the opportunity to review the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has

18



--------------------------------------------------------------------------------



 



sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the Securities.
               (viii) Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor, to the knowledge of such
Purchaser, any Affiliate of such Purchaser which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Securities, and (z) is subject to such
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, and except as otherwise provided in Section 4.12,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the
effectiveness of the Registration Statement as described in Section 4.12.
               (ix) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
               (x) Independent Investment Decision. Such Purchaser has
independently evaluated the merits of its decision to purchase Securities
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.
               (xi) Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in

19



--------------------------------------------------------------------------------



 



part upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
               (xii) No Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
               (xiii) Regulation M. Such Purchaser is aware that the
anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of Common Stock and other activities with respect to the Common Stock by
the Purchasers.
               (xiv) Residency. Such Purchaser’s principal executive offices are
in the jurisdiction set forth immediately below Purchaser’s name on the
applicable signature page attached hereto.
     The Company and each of the Purchasers acknowledge and agree that no party
to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.
     1.4 OTHER AGREEMENTS OF THE PARTIES
          (a) Transfer Restrictions.
               (i) Compliance with Laws. Notwithstanding any other provision of
this Article IV, each Purchaser covenants that the Securities may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (
provided that the Purchaser provides the Company with reasonable assurances (in
the form of seller and broker representation letters) that the securities may be
sold pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without
restriction following the applicable holding period or (v) in connection with a
bona fide pledge, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.
               (ii) Legends. Certificates evidencing the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the

20



--------------------------------------------------------------------------------



 



following form until such time as they are not required under Section 4.1(c):
(and a stock transfer order may be placed against transfer of the certificates
for the Securities):
     [NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES HAVE BEEN REGISTERED] [OR] [THESE SECURITIES HAVE NOT BEEN
REGISTERED] UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS PROVIDED BY SECTION 4 OF THAT CERTAIN
SECURITIES PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 25, 2009, BY AND AMONG
CARDICA, INC. AND EACH PURCHASER IDENTIFIED ON THE SIGNATURE PAGES THERETO.
     In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“affiliates” legend.
               (iii) Removal of Legends. The legend set forth in Section 4.1(b)
above shall be removed and the Company shall issue a certificate without such
legend or any other legend to the holder of the applicable Shares or Warrant
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable balance account at DTC, if (i) such Securities are sold
pursuant to an effective Registration Statement and the Purchaser has delivered
a signed and completed Purchaser’s Certificate of Subsequent Sale in
substantially the form of Exhibit H attached hereto (the “Certificate of Sale”)
with respect to such Securities, (ii) such Securities are sold or transferred
pursuant to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Securities are eligible for sale under Rule 144 without restriction.
Any fees (with respect to the Transfer Agent, Company Counsel or otherwise)
associated with the removal of such legend shall be borne by the Company.
Following such time as a legend is no longer required for certain Securities,
the Company will no later than three (3) Trading Days following the delivery by
a Purchaser to the Company or the Transfer Agent (with notice to the Company) of
a legended certificate representing such Shares or Warrant Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer), deliver or cause to be
delivered to the transferee of such Purchaser or such Purchaser, as applicable,
a certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Certificates for Shares or Warrant Shares subject to
legend removal hereunder may be transmitted by the Transfer Agent to the
Purchasers, as applicable, by crediting the account of the transferee’s
Purchaser’s prime broker with DTC.
               (iv) Irrevocable Transfer Agent Instructions. The Company shall
issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, in the form of Exhibit E attached hereto (the “Irrevocable
Transfer Agent Instructions”). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions or
instructions consistent therewith referred to in this Section 4.1(d) will be
given by the Company to its transfer agent in connection with this Agreement,
and that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement, the
other Transaction Documents and applicable law. The Company

21



--------------------------------------------------------------------------------



 



acknowledges that a breach by it of its obligations under this Section 4.1(d)
will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(d) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(d), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.
               (v) Acknowledgement. Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Warrants, Shares, the Warrant Shares or any interest
therein without complying with the requirements of the Securities Act. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Shares and Warrant Shares in accordance with the plan of distribution contained
in the Registration Statement and, if it does so, it will comply therewith and
with the related prospectus delivery requirements unless an exemption therefrom
is available. Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Shares or the
Warrant Shares is not effective or that the prospectus included in such
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares and
Warrant Shares until such time as the Purchaser is notified by the Company that
such Registration Statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.
               (vi) Buy-In. If the Company shall fail for any reason or for no
reason to issue to a Purchaser unlegended certificates within three (3) Business
Days after receipt of all documents necessary for the removal of the legend set
forth above, including, but not limited to the signed and completed Certificate
of Sale (the “Deadline Date”), then, in addition to all other remedies available
to such Purchaser, if on or after the Business Day immediately following such
three (3) Business Day period, such Purchaser purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three (3) Business Days after such Purchaser’s request and
in such Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an
amount equal to such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date.
          (b) Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including

22



--------------------------------------------------------------------------------



 



without limitation its obligation to issue the Shares and the Warrant Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
          (c) Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, no less than the maximum number of
shares of Common Stock issuable upon exercise of the Warrants issued at the
Closing. On the Closing Date, the Company will notify the Transfer Agent of the
reservation of the Warrant Shares as required by this Section 4.3.
          (d) Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, for a period of one
year from the Closing Date, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such one year period,
if the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Shares and Warrant Shares under Rule 144.
          (e) Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Purchaser who requests a copy in writing promptly after
such filing. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence on or prior to the Closing Date.
The Company shall make all filings and reports relating to the offer and sale of
the Securities required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.
          (f) No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
          (g) Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the Trading Day immediately following the execution of this Agreement,
the Company shall issue a press release (the “Press Release”) disclosing all
material terms of the transactions contemplated hereby. On or before 9: 00 a.m.,
New York City time, on the fourth Trading Day

23



--------------------------------------------------------------------------------



 



following the execution of this Agreement (or such earlier time as required by
law), the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement, the form of Warrant and the Registration
Rights Agreement)). Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser or an Affiliate of any Purchaser, or
include the name of any Purchaser or an Affiliate of any Purchaser in any press
release or filing with the Commission (other than the Registration Statement) or
any regulatory agency or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents (including signature
pages thereto) with the Commission or (ii) to the extent such disclosure is
required by law, request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in this Section 4.7, such Purchaser will maintain
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
          (h) Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company shall not and shall cause each of its officers, directors, employees
and agents, not to, provide any Purchaser with any material, non-public
information regarding the Company from and after the filing of the Press Release
without the express written consent of such Purchaser, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.
          (i) Indemnification.
               (i) Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur, as a result of or relating to third party claims
against such Purchaser relating to any breach of any of

24



--------------------------------------------------------------------------------



 



the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents, provided that that such a
claim for indemnification relating to any breach of any of the representations
or warranties made by the Company in this Agreement is made within one year from
the Closing. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.
               (ii) Conduct of Indemnification Proceedings. Promptly after
receipt by any Person (the “Indemnified Person”) of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.9(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided, however
, that the failure of any Indemnified Person so to notify the Company shall not
relieve the Company of its obligations hereunder except to the extent that the
Company is actually and materially prejudiced by such failure to notify. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.
          (j) Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market an additional shares listing application covering all of the Shares and
Warrant Shares and shall use its commercially reasonable efforts to take all
steps necessary to maintain, so long as any other shares of Common Stock shall
be so listed, such listing.
          (k) Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities hereunder for working capital and general corporate
purposes.
          (l) Dispositions and Confidentiality After The Date Hereof. Each
Purchaser shall not, and shall cause its Trading Affiliates not to, prior to the
effectiveness of the Registration Statement: (a) sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or

25



--------------------------------------------------------------------------------



 



grant any right with respect to (collectively, a “Disposition”) the Securities;
or (b) engage in any hedging or other transaction which is designed or could
reasonably be expected to lead to or result in a Disposition of the Securities
by such Purchaser or an Affiliate. In addition, Purchaser agrees that for so
long as it owns any Common Stock, it will not enter into any short sale of
Shares executed at a time when the Purchaser has no equivalent offsetting long
position in the Common Stock. For purposes of determining whether the Purchaser
has an equivalent offsetting long position in the Common Stock, shares that the
Purchaser is entitled to receive within sixty (60) days (whether pursuant to
contract or upon conversion or exercise of convertible securities) will be
included as if held long by the Purchaser. Such Purchaser covenants that neither
it nor any Person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.7 or (ii) this Agreement is terminated in full pursuant
to Section 6.17. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.
     1.5 CONDITIONS PRECEDENT TO CLOSING
          (a) Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities at the Closing. The obligation of each Purchaser listed on
Annex A hereto to acquire Securities at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, on or prior to the Closing Date,
of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):
               (i) Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.
               (ii) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

26



--------------------------------------------------------------------------------



 



               (iii) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.
               (iv) Consents. The Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary for consummation of the purchase and sale of the Securities at the
Closing (including all Required Approvals), all of which shall be and remain so
long as necessary in full force and effect.
               (v) No Suspensions of Trading in Common Stock; Listing. The
Common Stock (i) shall be designated for quotation or listed on the Principal
Trading Market and (ii) shall not have been suspended, as of the Closing Date,
by the Commission or the Principal Trading Market from trading on the Principal
Trading Market.
               (vi) Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
               (vii) Compliance Certificate. The Company shall have delivered to
each Purchaser a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b) in the form attached hereto as Exhibit G.
               (viii) Termination. This Agreement shall not have been terminated
as to such Purchaser in accordance with Section 6.17 herein.
          (b) Conditions Precedent to the Obligations of the Company to sell
Securities at the Closing. The Company’s obligation to sell and issue the
Securities to each Purchaser listed on Annex A hereto at the Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:
               (i) Representations and Warranties. The representations and
warranties made by such Purchaser in Section 3.2 hereof shall be true and
correct in all material respects as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.
               (ii) Performance. Such Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.
               (iii) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

27



--------------------------------------------------------------------------------



 



               (iv) Consents. The Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary for consummation of the purchase and sale of the Securities, all of
which shall be and remain so long as necessary in full force and effect.
               (v) Purchasers Deliverables. Such Purchaser shall have delivered
its Purchaser Deliverables in accordance with Section 2.2(b).
               (vi) Termination. This Agreement shall not have been terminated
as to such Purchaser in accordance with Section 6.17 herein.
     1.6 MISCELLANEOUS
          (a) Fees and Expenses. Except as set forth in this Section 6.1, the
Company and the Purchasers shall each pay the fees and expenses of their
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the Securities to the Purchasers.
The Company shall pay the reasonable fees and expenses of one special counsel to
the Purchasers, which counsel shall be Golenbock Eisman Assor Bell & Peskoe LLP.
          (b) Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
          (c) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5: 00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5: 00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

     
If to the Company:
  Cardica, Inc.
 
  900 Saginaw Drive
 
  Redwood City, California 94063
 
  Telephone No.: (650) 364-9975
 
  Facsimile No.: (650) 364-3134
 
  Attention: Robert Y. Newell

28 



--------------------------------------------------------------------------------



 



     
With a copy to:
  Cooley Godward Kronish LLP
 
  Five Palo Alto Square
 
  3000 El Camino Real
 
  Palo Alto, California 94306-2155
 
  Telephone No.: (650) 843-5180
 
  Facsimile No.: (650) 849-7400
 
  Attention: Suzanne Sawochka Hooper, Esq.
 
   
If to a Purchaser:
  To the address set forth under such Purchaser’s name on the signature page
hereof;
 
   
 
  or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
   
With a copy to:
  Golenbock Eisman Assor Bell & Peskoe LLP
 
  437 Madison Avenue
 
  New York, New York 10022
 
  Telephone No.: (212) 907-7300
 
  Facsimile No.: (212) 754-0330
 
  Attention: Valerie A. Price, Esq.

          (d) Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding or having
the right to acquire a majority of the Shares and the Warrant Shares on a
fully-diluted basis at the time of such amendment or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Purchasers who then hold Securities.
          (e) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

29 



--------------------------------------------------------------------------------



 



          (f) Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
          (g) No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          (h) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (i) Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for a period of one
(1) year from the Closing Date. The agreements and covenants contained herein
shall survive for the applicable statute of limitations.
          (j) Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data

30 



--------------------------------------------------------------------------------



 



file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.
          (k) Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
          (l) Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
          (m) Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
          (n) Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
          (o) Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after

31 



--------------------------------------------------------------------------------



 



the date hereof, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.
          (p) Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Securities purchased by such Purchaser, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company
and a Purchaser.
          (q) Termination. This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser listed on Annex A hereto (with
respect to itself only), upon written notice to the other, if the Closing has
not been consummated on or prior to 5: 00 p.m., New York City time, on the
Outside Date; provided, however , that the right to terminate this Agreement
under this Section 6.17 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.17 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. In the event of a termination pursuant to
this Section, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this

32 



--------------------------------------------------------------------------------



 



Section, the Company and the terminating Purchaser(s) shall not have any further
obligation or liability (including arising from such termination) to the other,
and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.
          (r) Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option owed to such Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
          (s) Conflict Waiver. Each party to this Agreement acknowledges that
Cooley Godward Kronish llp (“Cooley”), outside general counsel to the Company,
has in the past performed and is or may now or in the future represent one or
more Purchasers or their affiliates in matters unrelated to the transactions
contemplated by this Agreement (the “Financing”), including representation of
such Purchasers or their affiliates in matters of a similar nature to the
Financing. The applicable rules of professional conduct require that Cooley
inform the parties hereunder of this representation and obtain their consent.
Cooley has served as outside general counsel to the Company and has negotiated
the terms of the Financing solely on behalf of the Company. The Company and each
Purchaser hereby (a) acknowledge that they have had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Financing, Cooley has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Cooley’s representation of the Company in the Financing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

33 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  CARDICA, INC.    
 
           
 
  By:
Name:   /s/ Robert Y. Newell
 
Robert Y. Newell    
 
  Title:   Chief Financial Officer    

34 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Sutter Hill Ventures, a California Limited Partnership

             
 
  By:
Name:   /s/ William H. Younger, Jr.
 
William H. Younger, Jr.    
 
  Title:   Managing Director of the General Partner    
 
                Aggregate Purchase Price (Subscription Amount):
$1,820,979.69    
 
                Number of Shares to be Acquired: 1,453,876    
 
                Underlying Shares Subject to Warrant: 726,938
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   G. LEONARD BAKER, JR. AND MARY ANNE BAKER, CO-TRUSTEES OF
THE BAKER REVOCABLE TRUST U/A/D 2/3/03

             
 
  By:
Name:   /s/ Robert Yin
 
Robert Yin    
 
  Title:   Power of Attorney    
 
                Aggregate Purchase Price (Subscription Amount):
$65,067.38    
 
                Number of Shares to be Acquired: 51,950    
 
                Underlying Shares Subject to Warrant: 25,975
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   SAUNDERS HOLDINGS, L.P.

             
 
  By:
Name:   /s/ Robert Yin
 
Robert Yin    
 
  Title:   Power of Attorney    
 
                Aggregate Purchase Price (Subscription Amount):
$91,100.65    
 
                Number of Shares to be Acquired: 72,735    
 
                Underlying Shares Subject to Warrant: 36,368
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   WILLIAM H. YOUNGER, JR., TRUSTEE OF THE WILLIAM H.
YOUNGER, JR. REVOCABLE TRUST U/A/D 8/5/09

             
 
  By:
Name:   /s/ William H. Younger, Jr.
 
William H. Younger, Jr.    
 
  Title:   Trustee    
 
                Aggregate Purchase Price (Subscription Amount):
$99,999.60    
 
                Number of Shares to be Acquired: 79,840    
 
                Underlying Shares Subject to Warrant: 39,920
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   YOVEST, L.P.

             
 
  By:
Name:   /s/ William H. Younger, Jr.
 
William H. Younger, Jr.    
 
  Title:   Trustee of The Younger Living Trust U/A/D 1/20/95, General Partner  
 
 
                Aggregate Purchase Price (Subscription Amount):
$99,999.60    
 
                Number of Shares to be Acquired: 79,840    
 
                Underlying Shares Subject to Warrant: 39,920
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   GREGORY P. SANDS AND SARAH J.D. SANDS AS TRUSTEES OF
GREGORY P. AND SARAH J.D. SANDS TRUST AGREEMENT DATED 2/24/99

             
 
  By:
Name:   /s/ Gregory P. Sands
 
Gregory P. Sands    
 
  Title:   Trustee    
 
                Aggregate Purchase Price (Subscription Amount):
$47,712.74    
 
                Number of Shares to be Acquired: 38,094    
 
                Underlying Shares Subject to Warrant: 19,047
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   JAMES C. GAITHER, TRUSTEE OF THE GAITHER REVOCABLE TRUST
U/A/D 9/28/2000

             
 
  By:
Name:   /s/ Robert Yin
 
Robert Yin    
 
  Title:   Power of Attorney    
 
                Aggregate Purchase Price (Subscription Amount):
$73,779.77    
 
                Number of Shares to be Acquired: 58,906    
 
                Underlying Shares Subject to Warrant: 29,453
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   JAMES N. WHITE AND PATRICIA A. O’BRIEN AS TRUSTEES OF THE
WHITE FAMILY TRUST U/A/D 4/3/97

             
 
  By:
Name:   /s/ James N. White
 
James N. White    
 
  Title:   Trustee    
 
                Aggregate Purchase Price (Subscription Amount):
$45,335.49    
 
                Number of Shares to be Acquired: 36,196    
 
                Underlying Shares Subject to Warrant: 18,098
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   JEFFREY W. BIRD AND CHRISTINA R. BIRD AS TRUSTEES OF
JEFFREY W. AND CHRISTINA R. BIRD TRUST AGREEMENT DATED 10/31/00

             
 
  By:
Name:   /s/ Robert Yin
 
Robert Yin    
 
  Title:   Power of Attorney    
 
                Aggregate Purchase Price (Subscription Amount):
$34,854.57    
 
                Number of Shares to be Acquired: 27,828    
 
                Underlying Shares Subject to Warrant: 13,914
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   ANDREW T. SHEEHAN AND NICOLE J. SHEEHAN AS TRUSTEES OF
SHEEHAN 2003 TRUST

             
 
  By:
Name:   /s/ Robert Yin
 
Robert Yin    
 
  Title:   Power of Attorney    
 
                Aggregate Purchase Price (Subscription Amount):
$30,032.45    
 
                Number of Shares to be Acquired: 23,978    
 
                Underlying Shares Subject to Warrant: 11,989
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Thomas Weisel Partners
Street: One Montgomery Street, Suite 3700
City/State/Zip: San Francisco, CA 94104
Attention: Elizabeth Holthe
Telephone No.: (415) 364-2938

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
David L. Anderson

             
 
  By:
Name:   /s/ Vicki M. Bandel
 
Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$155,271.24    
 
                Number of Shares to be Acquired: 123,969    
 
                Underlying Shares Subject to Warrant: 61,985
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Wells Fargo Bank Institutional Trust Services
Street: 600 California Street, 12th Floor
            MAC A0193-120
City/State/Zip: San Francisco, CA 94108
Attention: Vicki Bandel
Telephone No.: (415) 396-3739

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
William H. Younger, Jr.

             
 
  By:
Name:   /s/ Vicki M. Bandel
 
Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$300,000.12    
 
                Number of Shares to be Acquired: 239,521    
 
                Underlying Shares Subject to Warrant: 119,761
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Wells Fargo Bank Institutional Trust Services
Street: 600 California Street, 12th Floor
            MAC A0193-120
City/State/Zip: San Francisco, CA 94108
Attention: Vicki Bandel
Telephone No.: (415) 396-3739

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
Tench Coxe

             
 
  By:
Name:   /s/ Vicki M. Bandel
 
Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$288,290.43    
 
                Number of Shares to be Acquired: 230,172    
 
                Underlying Shares Subject to Warrant: 115,086
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Wells Fargo Bank Institutional Trust Services
Street: 600 California Street, 12th Floor
            MAC A0193-120
City/State/Zip: San Francisco, CA 94108
Attention: Vicki Bandel
Telephone No.: (415) 396-3739

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
David E. Sweet (Rollover)

             
 
  By:
Name:   /s/ Vicki M. Bandel
 
Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$13,847.64    
 
                Number of Shares to be Acquired: 11,056    
 
                Underlying Shares Subject to Warrant: 5,528
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Wells Fargo Bank Institutional Trust Services
Street: 600 California Street, 12th Floor
            MAC A0193-120
City/State/Zip: San Francisco, CA 94108
Attention: Vicki Bandel
Telephone No.: (415) 396-3739

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
Diane J. Naar

             
 
  By:
Name:   /s/ Vicki M. Bandel
 
Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$1,500.50    
 
                Number of Shares to be Acquired: 1,198    
 
                Underlying Shares Subject to Warrant: 599
(50% of the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

Delivery Instructions:
(if different than above)
c/o Wells Fargo Bank Institutional Trust Services
Street: 600 California Street, 12th Floor
            MAC A0193-120
City/State/Zip: San Francisco, CA 94108
Attention: Vicki Bandel
Telephone No.: (415) 396-3739

 



--------------------------------------------------------------------------------



 



             
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
Yu-Ying Chen    

             
 
  By:   /s/ Vicki M. Bandel    
 
           
 
  Name:   Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$1,500.50    
 
                Number of Shares to be Acquired: 1,198    
 
                Underlying Shares Subject to Warrant: 599         (50% of the
number of Shares to be acquired)    

             
 
  Tax ID No.:        
 
           
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

          Delivery Instructions:
(if different than above)    
 
        c/o Wells Fargo Bank Institutional Trust Services    
 
       
Street:
  600 California Street, 12th Floor    
 
  MAC A0193-120    
 
        City/State/Zip: San Francisco, CA 94108    
 
        Attention: Vicki Bandel    
 
        Telephone No.: (415) 396-3739    

 



--------------------------------------------------------------------------------



 



             
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
Patricia Tom (Rollover)    

             
 
  By:   /s/ Vicki M. Bandel    
 
           
 
  Name:   Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$5,640.07    
 
                Number of Shares to be Acquired: 4,503    
 
                Underlying Shares Subject to Warrant: 2,252         (50% of the
number of Shares to be acquired)    

             
 
  Tax ID No.:        
 
           
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

         
 
        Delivery Instructions:
(if different than above)    
 
        c/o Wells Fargo Bank Institutional Trust Services    
 
       
Street:
  600 California Street, 12th Floor    
 
  MAC A0193-120    
 
        City/State/Zip: San Francisco, CA 94108    
 
        Attention: Vicki Bandel    
 
        Telephone No.: (415) 396-3739    

 



--------------------------------------------------------------------------------



 



             
 
  NAME OF PURCHASER:   Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO
Robert Yin    

             
 
  By:   /s/ Vicki M. Bandel    
 
           
 
  Name:   Vicki M. Bandel    
 
  Title:   Assistant Vice President Trust Officer    
 
                Aggregate Purchase Price (Subscription Amount):
$750.31           Number of Shares to be Acquired: 599    
 
                Underlying Shares Subject to Warrant: 300    
 
  (50% of the number of Shares to be acquired)  

             
 
  Tax ID No.:        
 
           
 
                Address for Notice:    
 
                c/o Sutter Hill Ventures
755 Page Mill Road, Suite A-200
Palo Alto, CA 94304    
 
                Telephone No.: (650) 493-5600    
 
                Email: robert@shv.com    
 
                Attention: Robert Yin    

          Delivery Instructions:
(if different than above)    
 
        c/o Wells Fargo Bank Institutional Trust Services    
Street:
  600 California Street, 12th Floor    
 
  MAC A0193-120    
 
        City/State/Zip: San Francisco, CA 94108    
 
        Attention: Vicki Bandel    
 
        Telephone No.: (415) 396-3739    

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Keough Partners, L.P.    
 
           
 
  By:   /s/ Michael L. Keough    
 
           
 
  Name:   Michael L. Keough    
 
  Title:   Managing Member    
 
                Aggregate Purchase Price (Subscription Amount):
$99,999.60    
 
                Number of Shares to be Acquired: 79,840    
 
                Underlying Shares Subject to Warrant: 39,920         (50% of the
number of Shares to be acquired)    

             
 
  Tax ID No.:        
 
           
 
                Address for Notice:    
 
                200 Galleriea Parkway, Suite 970
Atlanta, GA 30339    
 
                Telephone No.: 770-852-5005    
 
           
 
  Email:        
 
           
 
           
 
  Attention:        
 
           

          Delivery Instructions:
(if different than above)    

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Bruce and Nancy Deifik    
 
           
 
  By:   /s/ Bruce Delfik and Nancy Deifik    
 
                Signature of Purchaser    
 
                Aggregate Purchase Price (Subscription Amount): $300,000.12    
 
                Number of Shares to be Acquired: 239,521    
 
                Underlying Shares Subject to Warrant: 119,761         (50% of
the number of Shares to be acquired)    

             
 
  Tax ID No.:        
 
           
 
                Address for Notice:    
 
                641 St. Croix
Henderson, NV 89012    
 
                Telephone No.: 702-407-0063    
 
           
 
  Email:        
 
         
 
                Attention: Nancy Deifik    

          Delivery Instructions:       (if different than above)    

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: John Simon    
 
                /s/ John Simon                   Signature of Purchaser    
 
                Aggregate Purchase Price (Subscription Amount):
$500,000.51    
 
                Number of Shares to be Acquired: 399,202    
 
                Underlying Shares Subject to Warrant: 199,601         (50% of
the number of Shares to be acquired)    
 
                Tax ID No.:
                                                                
 
                Address for Notice:    
 
                     
 
                     
 
                     
 
           
 
  Telephone No.:        
 
     
 
   
 
           
 
  Email:        
 
           
 
           
 
  Attention:        
 
           

Delivery Instructions:
(if different than above)

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

         
Telephone No.:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Bruce Allen    
 
                /s/ Bruce Allen                   Signature of Purchaser    
 
                Aggregate Purchase Price (Subscription Amount): $449,999.52    
 
                Number of Shares to be Acquired: 359,281    
 
                Underlying Shares Subject to Warrant: 179,641         (50% of
the number of Shares to be acquired)    
 
           
 
  Tax ID No.:        
 
           
 
                Address for Notice:                
 
                     
 
                     
 
           
 
           
 
  Telephone No.:        
 
           
 
           
 
  Email:        
 
           
 
           
 
  Attention:        
 
           

Delivery Instructions:
(if different than above)

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

         
Telephone No.:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Mary Cullen    
 
                /s/ Mary Cullen                   Signature of Purchaser    
 
                Aggregate Purchase Price (Subscription Amount):
$49,999.80    
 
                Number of Shares to be Acquired: 39,920    
 
                Underlying Shares Subject to Warrant: 19,960         (50% of the
number of Shares to be acquired)    
 
           
 
  Tax ID No.:        
 
 
 
 
 
           
 
  Address for Notice:        
 
                     
 
                     
 
                     
 
           
 
  Telephone No.:        
 
 
 
 
 
           
 
  Email:        
 
 
 
 
 
           
 
  Attention:        
 
 
 
 

Delivery Instructions:
(if different than above)

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

         
Telephone No.:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Roy Stuart Steeley Trust    
 
                /s/ Roy Steeley, Trustee                   Signature of
Purchaser    
 
                Aggregate Purchase Price (Subscription Amount):
$200,000.52    
 
                Number of Shares to be Acquired: 159,681    
 
                Underlying Shares Subject to Warrant: 79,841         (50% of the
number of Shares to be acquired)    
 
           
 
  Tax ID No.:        
 
 
 
 
 
           
 
  Address for Notice:                
 
  P.O. Box 550        
 
  Charlestown, WV 25414        
 
           
 
  Telephone No.: 304-725-7691      
 
           
 
  Email:        
 
   
 
 
 
         
 
  Attention:   R.S. Steeley    

Delivery Instructions:
(if different than above)

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

         
Telephone No.:
       
 
       

 



--------------------------------------------------------------------------------



 



                      NAME OF PURCHASER: Prescott Group Capital Management, LLC
 
 
               
 
  By:   /s/ Phil Frohlich             Name:   Phil Frohlich    
 
  Title:   Manager        
 
                    Aggregate Purchase Price (Subscription Amount):
$1,999,999.52    
 
                    Number of Shares to be Acquired: 1,596,806    
 
                    Underlying Shares Subject to Warrant: 798,403         (50%
of the number of Shares to be acquired)           Tax ID No.:
                                                      
 
                    Address for Notice:    
 
                    1924 S. Utica Ave., Suite 1120
Tulsa, OK 74104    
 
                    Telephone No.: 918-747-3412 Ext. 3 and Ext 4.    
 
                    Email: eric@prescottcapital.com    
 
                    Email: duminda@prescottcapital.com    
 
                    Attention:
                                                      

Delivery Instructions:
(if different than above)

         
c/o
       
 
       

         
Street:
       
 
       

         
City/State/Zip:
       
 
       

         
Attention:
       
 
       

         
Telephone No.:
       
 
       

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Wasatch Ultra Growth Fund    
 
           
 
  By:
Name:   /s/ Daniel Thurber
 
Daniel Thurber    
 
  Title:    Vice President of Wasatch Advisors, Inc. investment advisor for
Wasatch Funds, Inc. on behalf of Wasatch Ultra Growth Fund    
 
                Aggregate Purchase Price (Subscription Amount): $413,325.00    
 
                Number of Shares to be Acquired: 330,000    
 
                Underlying Shares Subject to Warrant: 165,000         (50% of
the number of Shares to be acquired)    
 
                Tax ID No.:    
 
                Address for Notice:    
 
                150 Social Hall Ave., 4th Floor
Salt Lake City, UT 84111    
 
                Telephone No.: 801-983-4275    
 
                Email: smathews@wasatchadvisors.com    
 
                Email: dthurber@wasatchadvisors.com    
 
                Attention: Sarah Matthews/Dan Thurber    

Delivery Instructions:
(if different than above)
c/o DTCC/New York Window
Street: 55 Water Street
City/State/Zip: New York, NY 10041
Attention: Robert Mendez for the account of State Street W4A7
Telephone No.:                                                             

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Wasatch Micro Cap Fund    
 
           
 
  By:
Name:   /s/ Daniel Thurber
 
Daniel Thurber    
 
  Title:    Vice President of Wasatch Advisors, Inc. investment advisor for
Wasatch Funds, Inc. on behalf of Wasatch Micro Cap Fund    
 
                Aggregate Purchase Price (Subscription Amount): $807,862.50    
 
                Number of Shares to be Acquired: 645,000    
 
                Underlying Shares Subject to Warrant: 322,500         (50% of
the number of Shares to be acquired)    
 
                Tax ID No.:    
 
                Address for Notice:    
 
                150 Social Hall Ave., 4th Floor
Salt Lake City, UT 84111    
 
                Telephone No.: 801-983-4275    
 
                Email: smathews@wasatchadvisors.com    
 
                Email: dthurber@wasatchadvisors.com    
 
                Attention: Sarah Matthews/Dan Thurber    

Delivery Instructions:
(if different than above)
c/o DTCC/New York Window
Street: 55 Water Street
City/State/Zip: New York, NY 10041
Attention: Robert Mendez for the account of State Street W4A4
Telephone No.:                                                             

 



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER: Wasatch Global Science & Technology Fund  
 
 
           
 
  By:
Name:   /s/ Daniel Thurber
 
Daniel Thurber    
 
  Title:     Vice President of Wasatch Advisors, Inc. investment advisor for
Wasatch Funds, Inc. on behalf of Global Science & Technology Fund    
 
                Aggregate Purchase Price (Subscription Amount): $179,107.50    
 
                Number of Shares to be Acquired: 143,000    
 
                Underlying Shares Subject to Warrant: 71,500         (50% of the
number of Shares to be acquired)    
 
                Tax ID No.:    
 
                Address for Notice:    
 
                150 Social Hall Ave., 4th Floor
Salt Lake City, UT 84111    
 
                Telephone No.: 801-983-4275    
 
                Email: smathews@wasatchadvisors.com    
 
                Email: dthurber@wasatchadvisors.com    
 
                Attention: Sarah Matthews/Dan Thurber    

Delivery Instructions:
(if different than above)
c/o DTCC/New York Window
Street: 55 Water Street
City/State/Zip: New York, NY 10041
Attention: Robert Mendez for the account of State Street W4A2
Telephone No.:                                                             

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Wasatch Micro Cap Value Fund
 
       
 
  By:
Name:   /s/ Daniel Thurber
 
  Daniel Thurber     Title: Vice President of Wasatch Advisors, Inc. investment
advisor for Wasatch Funds, Inc. on behalf of Wasatch Micro Cap Value Fund
 
            Aggregate Purchase Price (Subscription Amount):
$276,802.50
 
            Number of Shares to be Acquired: 221,000
 
            Underlying Shares Subject to Warrant: 110,500     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:
 
            Address for Notice:
 
            150 Social Hall Ave., 4th Floor
Salt Lake City, UT 84111
 
            Telephone No.: 801-983-4275
 
            Email: smathews@wasatchadvisors.com
 
            Email: dthurber@wasatchadvisors.com
 
            Attention: Sarah Matthews/Dan Thurber

 
Delivery Instructions:   
(if different than above)
 
c/o DTCC/New York Window
 
Street: 55 Water Street
 
City/State/Zip: New York, NY 10041
 
Attention: Robert Mendez for the account of State Street W4A9
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Wasatch Global Opportunities Fund
 
       
 
  By:   /s/ Daniel Thurber
 
            Title: Vice President of Wasatch Advisors, Inc. investment advisor
for Wasatch Funds, Inc. on behalf of Wasatch Global Opportunities Fund
 
            Aggregate Purchase Price (Subscription Amount):
$100,200.00
 
            Number of Shares to be Acquired: 80,000
 
            Underlying Shares Subject to Warrant: 40,000     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            150 Social Hall Ave., 4th Floor
Salt Lake City, UT 84111
 
            Telephone No.: 801-983-4275
 
            Email: smathews@wasatchadvisors.com
 
            Email: dthurber@wasatchadvisors.com
 
            Attention: Sarah Matthews/Dan Thurber

 
Delivery Instructions:   
(if different than above)
 
c/o DTCC/New York Window
 
Street: 55 Water Street
 
City/State/Zip: New York, NY 10041
 
Attention: Robert Mendez for the account of State Street W4B4
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: DAFNA Life Science Ltd.
 
       
 
  By:   /s/ Mandana Hedayat
 
       
 
  Name:   Mandana Hedayat, CFA     Title: Chief Compliance Officer and Director
of Risk Management on behalf of DAFNA Life Science Ltd.
 
            Aggregate Purchase Price (Subscription Amount):
$93,937.50
 
            Number of Shares to be Acquired: 75,000
 
            Underlying Shares Subject to Warrant: 37,500     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o DAFNA Capital Management     10990 Wilshire Blvd., Suite 1400  
  Los Angeles, CA 90024
 
            Telephone No.: (310) 954-1510
 
            Email: dfischel@DAFNAcapital.com
 
            Attention: David Fischel

      Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: DAFNA Life Science Market Neutral Ltd.
 
       
 
  By:   /s/ Mandana Hedayat
 
       
 
  Name:   Mandana Hedayat, CFA     Title: Chief Compliance Officer and Director
of Risk Management for investment Manager on behalf of DAFNA Life Science Market
Neutral Ltd.
 
            Aggregate Purchase Price (Subscription Amount):
$64,128.00
 
            Number of Shares to be Acquired: 51,200
 
            Underlying Shares Subject to Warrant: 25,600     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o DAFNA Capital Management     10990 Wilshire Blvd., Suite 1400  
  Los Angeles, CA 90024
 
            Telephone No.: (310) 954-1510
 
            Email: dfischel@DAFNAcapital.com
 
            Attention: David Fischel

      Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: DAFNA Life Science Select Ltd.
 
       
 
  By:   /s/ Mandana Hedayat
 
       
 
  Name:   Mandana Hedayat, CFA     Title: Chief Compliance Officer and Director
of Risk Management for Investment Manager on behalf of DAFNA Life Science Select
Ltd.
 
            Aggregate Purchase Price (Subscription Amount):
$341,935.01
 
            Number of Shares to be Acquired: 273,002
 
            Underlying Shares Subject to Warrant: 136,501     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o DAFNA Capital Management     10990 Wilshire Blvd., Suite 1400  
  Los Angeles, CA 90024
 
            Telephone No.: (310) 954-1510
 
            Email: dfischel@DAFNAcapital.com
 
            Attention: David Fischel

      Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Alice Ann Corporation
 
       
 
  By:   /s/ Richard C. Perkins
 
            Alice Ann Corporation     Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$44,999.82
 
            Number of Shares to be Acquired: 35,928       Underlying Shares
Subject to Warrant: 17,964     (50% of the number of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street     Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                                             
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollat Mall
Minneapolis, MN 55402
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Robert G. Allison
 
       
 
  By:   /s/ Richard C. Perkins
 
            Robert G. Allison     Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$99,999.60
 
            Number of Shares to be Acquired: 79,840
 
            Underlying Shares Subject to Warrant: 39,920     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street     Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                                             
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollat Mall
Minneapolis, MN 55402
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   William H. Baxter Trustee FBO William H. Baxter Revocable
Trust u/a/ dtd 7/3/96
 
     

         
 
  By:   /s/ Richard C. Perkins
 
            William H. Baxter Trustee FBO William H. Baxter Revocable Trust u/a/
dtd 7/3/96     Perkins Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$29,999.88
 
            Number of Shares to be Acquired: 23,952
 
            Underlying Shares Subject to Warrant: 11,976     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                                             
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson 800 Nicollat Mall
Minneapolis, MN 55402
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Gary A. Bergren
 
       
 
  By:   /s/ Richard C. Perkins
 
            Gary A. Bergren     Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$34,999.86
 
            Number of Shares to be Acquired: 27,944
 
            Underlying Shares Subject to Warrant: 13,972     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                                             
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA

         
 
  By:   /s/ Richard C. Perkins
 
            Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA
Perkins Capital Management Inc., Attorney-In-Fact     By Richard C. Perkins,
Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$39,999.84
 
            Number of Shares to be Acquired: 31,936
 
            Underlying Shares Subject to Warrant: 15,968     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                                             
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402
 
Telephone No.:                                         

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Dennis D. Gonyea  
 
  By:   /s/ Richard C. Perkins
 
            Dennis D. Gonyea     Perkins Capital Management Inc.,
Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$39,999.84
 
            Number of Shares to be Acquired: 31,936
 
            Underlying Shares Subject to Warrant: 15,968     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

 
Delivery Instructions:
(if different than above)
 
c/o                                         
 
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Preventive Cardiovascular Nurses Association
 
       
 
  By:   /s/ Richard C. Perkins
 
            Preventive Cardiovascular Nurses Association
Perkins Capital Management Inc., Attorney-In-Fact
By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$64,999.74
 
            Number of Shares to be Acquired: 51,896
 
            Underlying Shares Subject to Warrant: 25,948     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

Delivery Instructions:
(if different than above)
c/o                                         
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402

 



--------------------------------------------------------------------------------



 



         
 
    NAME OF PURCHASER:   Donald O. & Janet M. Voight TTEE’s FBO
Janet M. Voight Trust U/A dtd 8/29/96

         
 
  By:   /s/ Richard C. Perkins
 
            Donald O. & Janet M. Voight TTEE’s FBO Janet M. Voight Trust U/A dtd
8/29/96     Perkins Capital Management Inc., Attorney-In-Fact     By Richard C.
Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$34,999.86
 
            Number of Shares to be Acquired: 27,944
 
            Underlying Shares Subject to Warrant: 13,972     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

Delivery Instructions:
(if different than above)
c/o                                         
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402

 



--------------------------------------------------------------------------------



 



         
 
  NAME OF PURCHASER:   David & Carole Browne Trustees FBO David & Carole Brown
Revocable Trust u/a/ dtd 10/23/97

         
 
  By:   /s/ Richard C. Perkins
 
            David & Carole Browne Trustees FBO David & Carole Brown Revocable
Trust u/a/ dtd 10/23/97     Perkins Capital Management Inc., Attorney-In-Fact  
  By Richard C. Perkins, Executive Vice President
 
            Aggregate Purchase Price (Subscription Amount):
$29,999.88
 
            Number of Shares to be Acquired: 23,952
 
            Underlying Shares Subject to Warrant: 11,976     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            730 East Lake Street
Wayzata, MN 55391-1769
 
            Telephone No.: 952 / 473-8367
 
            Email: dickjr@perkinscap.com
 
            Attention: Richard C. Perkins

Delivery Instructions:
(if different than above)
c/o                                         
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall J12S06
Minneapolis, MN 55402

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Richard P. Kiphart
 
       
 
  By:   /s/ Richard P. Kiphart
 
       
 
  Name:   Richard P. Kiphart
 
  Title:    
 
            Aggregate Purchase Price (Subscription Amount):
$300,000.12
 
            Number of Shares to be Acquired: 239,521
 
            Underlying Shares Subject to Warrant: 119,761     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:
 
            Address for Notice:
 
            c/o William Blair & Co.     222 West Adams St.     Chicago, IL 60606
      Telephone No.: (312) 364-8420
 
            Email: rpk@wmblair.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Irwin Lieber
 
       
 
  By:   /s/ Irwin Lieber
 
       
 
  Name:   Irwin Lieber
 
  Title:    
 
            Aggregate Purchase Price (Subscription Amount):
$99,999.60
 
            Number of Shares to be Acquired: 79,840
 
            Underlying Shares Subject to Warrant: 39,920     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            8 Applegreen Drive
Old Westbury, NY 11568
 
            Telephone No.: (212) 918-0548
 
            Email: Irwin@geocap.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Bernard A. Hausen  
 
  By:   /s/ Bernard A. Hausen
 
       
 
  Name:   Bernard A. Hausen
 
  Title:    
 
            Aggregate Purchase Price (Subscription Amount):
$24,999.90
 
            Number of Shares to be Acquired: 19,960
 
            Underlying Shares Subject to Warrant: 9,980     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063
 
            Telephone No.: (650) 364-7124
 
            Email: hausen@cardica.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Robert Y. Newell and Ethal N. Newell, Trustees
Newell Family 1999 Trust UA Dated 10/12/99
 
       
 
  By:   /s/ Robert Y. Newell
 
       
 
  Name:   Robert Y. Newell
 
  Title:   Trustee
 
            Aggregate Purchase Price (Subscription Amount):
$14,999.94
 
            Number of Shares to be Acquired: 11,976
 
            Underlying Shares Subject to Warrant: 5,988     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063
 
            Telephone No.: (650) 364-7133
 
            Email.: newell@cardica.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Bryan D. Knodel
 
       
 
  By:   /s/ Bryan D. Knodel
 
       
 
  Name:   Bryan D. Knodel
 
  Title:    
 
            Aggregate Purchase Price (Subscription Amount):
$225,000.42
 
            Number of Shares to be Acquired: 179,641
 
            Underlying Shares Subject to Warrant: 89,821     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063
 
            Telephone No.: (650) 364-7121
 
            Email.: knodel@cardica.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



              NAME OF PURCHASER: Frederick M. Bauer
 
       
 
  By:   /s/ Frederick M. Bauer
 
       
 
  Name:   Frederick M. Bauer
 
  Title:    
 
            Aggregate Purchase Price (Subscription Amount):
$9,999.96
 
            Number of Shares to be Acquired: 7,984
 
            Underlying Shares Subject to Warrant: 3,992     (50% of the number
of Shares to be acquired)
 
            Tax ID No.:                                         
 
            Address for Notice:
 
            c/o Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063
 
            Telephone No.:
 
            Email.: fbauer@cardica.com
 
            Attention:                                         

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



                NAME OF PURCHASER: J. Michael Egan  
 
         
 
  By:   /s/ J. Michael Egan  
 
         
 
  Name: J. Michael Egan  
 
  Title:      
 
              Aggregate Purchase Price (Subscription Amount):
$49,999.80
 
              Number of Shares to be Acquired: 39,920
 
              Underlying Shares Subject to Warrant: 19,960     (50% of the
number of Shares to be acquired)
 
              Tax ID No.:                                           
 
              Address for Notice:  
 
              c/o Steadman Hawkins Research Foundation
181 West Measdow Drive, Suite 1000
Vail, CO 81657
 
              Telephone No.: (970) 479-5814
 
              Email: mike.egan@shsmf.org
 
              Attention: Mike Egan

Delivery Instructions:
(if different than above)

         
c/o
   
 
   

         
Street:
   
 
   

         
City/State/Zip:
   
 
   

         
Attention:
   
 
   

         
Telephone No.:
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBITS:

     
A:
  Form of Warrant
B:
  Form of Registration Rights Agreement
C-1:
  Accredited Investor Questionnaire
C-2:
  Stock Certificate Questionnaire
D:
  Form of Opinion of Company Counsel
E:
  Irrevocable Transfer Agent Instructions
F:
  Form of Secretary’s Certificate
G:
  Form of Officer’s Certificate
H:
  Purchaser’s Certificate of Subsequent Sale

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT
[See Exhibit 4.6 to Form 8-K filed on September 29, 2009]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REGISTRATION RIGHTS AGREEMENT
[See Exhibit 10.25 to Form 8-K filed on September 29, 2009]

 



--------------------------------------------------------------------------------



 



INSTRUCTION SHEET
(TO BE READ IN CONJUNCTION WITH THE ENTIRE SECURITIES PURCHASE AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT)

A.   Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

  1.   Provide the information regarding the Purchaser requested on the
signature pages. The Securities Purchase Agreement and the Registration Rights
Agreement must be executed by an individual authorized to bind the Purchaser.  
  2.   Exhibit C-1 – Accredited Investor Questionnaire:         Provide the
information requested by the Accredited Investor Questionnaire     3.  
Exhibit C-2 Stock Certificate Questionnaire:         Provide the information
requested by the Stock Certificate Questionnaire     4.   Annex B to the
Registration Rights Agreement — Selling Securityholder Notice and Questionnaire
        Provide the information requested by the Selling Securityholder Notice
and Questionnaire     5.   Return the signed Securities Purchase Agreement and
Registration Rights Agreement to:

Lena R. Haslund, Esq.
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Tel: (650) 843-5802
Fax: (650) 849-7400
Email: lhaslund@cooley.com

B.   Instructions regarding the transfer of funds for the purchase of Securities
have been provided to the Purchasers.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
     To: Cardica, Inc.
     This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
Cardica, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
     This Questionnaire does not constitute an offer to sell or a solicitation
of an offer to buy any security. Your answers will be kept strictly
confidential. However, by signing this Questionnaire, you will be authorizing
the Corporation to provide a completed copy of this Questionnaire to such
parties as the Corporation deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities. All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
PART A. BACKGROUND INFORMATION
Name of Beneficial Owner of the Securities:                        
                                                                            
                                                      
Business Address:                                                
                                                                            
                                                                
(Number and Street)
 

(City)   (State)   (Zip Code)

Telephone Number:     (     )                                        
                                       
If a corporation, partnership, limited liability company, trust or other entity:

 



--------------------------------------------------------------------------------



 



Type of entity:                                                  
                                                                         
                                                                               
State of formation:                                                  
                                                                               
                                                                   
Approximate Date of formation:                                               
                                                                               
                                                
Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:
 
 
 
Were you formed for the purpose of investing in the securities being offered?

     
                  Yes                     
  No                     

If an individual:
Residence Address:                                                
                                                                               
                                                           
(Number and Street)
 

(City)   (State)   (Zip Code)

Telephone Number:     (     )                                        
                                       

         
 
       
Age:                                         
  Citizenship:                                             Where registered to
vote:                                         

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
Are you a director or executive officer of the Corporation?

     
 
   
                Yes                     
  No                     

Social Security or Taxpayer Identification No.                       
                                                                            
                                              
PART B. ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 



--------------------------------------------------------------------------------



 



             
                    
    (1 )   A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;
 
           
                    
    (2 )   A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;
 
           
                    
    (3 )   An insurance company as defined in Section 2(13) of the Securities
Act;
 
           
                    
    (4 )   An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;
 
           
                    
    (5 )   A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;
 
           
                    
    (6 )   A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
 
           
                    
    (7 )   An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
 
           
                    
    (8 )   A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
 
           
                    
    (9 )   An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;
 
           
                    
    (10 )   A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;
 
           
                    
    (11 )   A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;
 
           
                    
    (12 )   A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;
 
           

 



--------------------------------------------------------------------------------



 



             
                    
    (13 )   An executive officer or director of the Company;
 
           
                    
    (14 )   An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies:

(Continue on a separate piece of paper, if necessary.)

                 
 
                A.   FOR EXECUTION BY AN INDIVIDUAL:
 
               
 
  Date                                            By:        
 
   
 
   
 
      Print Name:        
 
         
 
   
 
                B.   FOR EXECUTION BY AN ENTITY:
 
               
 
      Entity Name:        
 
         
 
   
 
  Date                                            By        
 
   
 
   
 
      Print Name:        
 
         
 
   
 
      Title:        
 
   
 
   
 
                C.   ADDITIONAL SIGNATURES (if required by partnership,
corporation or trust document):
 
               
 
      Entity Name:        
 
         
 
   
 
  Date                                            By        
 
         
 
   
 
      Print Name:        
 
         
 
   
 
      Title:        
 
   
 
   
 
      Entity Name:        
 
         
 
   
 
  Date                                            By        
 
   
 
   
 
      Print Name:        
 
         
 
   
 
      Title:        
 
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
STOCK CERTIFICATE QUESTIONNAIRE
     Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

1.   The exact name that the Securities are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:


 


 
  2.   The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to Item 1 above:


 


 
  3.   The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:


 


 


 


 
  4.   The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:


 


 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF COMPANY COUNSEL
     We have acted as counsel for Cardica, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale of up
to                                          shares (the “Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), and
warrants (the “Warrants”) to purchase up
to                                          shares of the Common Stock (the
“Warrant Shares,” and, collectively with the Shares and Warrants, the
“Securities”), to the Purchasers under the Securities Purchase Agreement dated
as of September                     , 2009 (the “Purchase Agreement”). We are
rendering this opinion pursuant to Section 2.2(iv) of the Purchase Agreement.
Except as otherwise defined herein, capitalized terms used but not defined
herein have the respective meanings given to them in the Purchase Agreement.
     In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.
     As to certain factual matters, we have relied upon certificates of officers
of the Company and have not sought to independently verify such matters. Where
we render an opinion “to our knowledge” or concerning an item “known to us” or
“of which we are aware” or our opinion otherwise refers to our knowledge, it is
based solely upon (i) an inquiry of attorneys within this firm who have
represented the Company in this transaction, (ii) receipt of a certificate
executed by an officer of the Company covering such matters and (iii) such other
investigation, if any, that we specifically set forth herein.
     In rendering this opinion, we have assumed: the authenticity of all
documents submitted to us as originals; the conformity to originals of all
documents submitted to us as copies; the accuracy, completeness and authenticity
of certificates of public officials; the due authorization, execution and
delivery of all documents (except the due authorization, execution and delivery
by the Company of the Purchase Agreement, the Registration Rights Agreement and
the Warrants (together, the “Transaction Documents”)), where authorization,
execution and delivery are prerequisites to the effectiveness of such documents;
and the genuineness and authenticity of all signatures on original documents
(except the signatures on behalf of the Company on the Transaction Documents).
We have also assumed: that all individuals executing and delivering documents
had the legal capacity to so execute and deliver; that the Transaction Documents
are obligations binding upon the parties thereto other than the Company; that
the parties to the Transaction Documents other than the Company have filed any
required California franchise or income tax returns and have paid any required
California franchise or income taxes; and that there are no extrinsic agreements
or understandings among the parties to the Transaction Documents of the Material
Agreements (as defined below) that would modify or interpret the terms of any of
the Transaction Documents or the Material Agreements or the respective rights or
obligations of the parties thereunder.

 



--------------------------------------------------------------------------------



 



     Our opinion is expressed only with respect to the federal laws of the
United States of America and the laws of the States of California and New York
and the General Corporation Law of the State of Delaware.
     We express no opinion as to whether the laws of any particular jurisdiction
apply, no opinion to the extent that the laws of any jurisdiction other than
those identified above are applicable to the subject matter hereof and no
opinion as to the enforceability of the waiver of jury trial set forth in
section 6.8 of the Purchase Agreement or any liquidated damages provisions in
the Transaction Documents.
     We are not rendering any opinion as to any statute, rule, regulation,
ordinance, decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefits, tax, fraudulent conveyance or usury,
laws governing the legality of investments for regulated entities, Regulations
T, U or X of the Board of Governors of the Federal Reserve System, local laws,
any law, rules or regulations relating to the clinical development, manufacture,
distribution or sale of medical device products or the bylaws, rules or
regulations of the Financial Industry Regulatory Association (“FINRA”).
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof;
compliance with fiduciary duties by the Company’s Board of Directors or
stockholders; compliance with safe harbors for disinterested Board of Director
or stockholder approvals; compliance with state securities or blue sky laws
except as specifically set forth below; compliance with the Investment Company
Act of 1940; or compliance with laws that place limitations on corporate
distributions.
     With regard to our opinion in paragraphs 1 and 3 below with respect to the
good standing and due qualification as the case may be, of the Company, we have
relied solely upon certificates of the Secretaries of State of the indicated
jurisdictions as of a recent date.
     With regard to our opinion in paragraph 6 below with respect to securities
of the Company to be issued after the date hereof, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuance of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company cause the Warrants to be exercisable for
more shares of Common Stock than the number that then remain authorized but
unissued.
     With regard to our opinion in paragraph 7 below concerning defaults under
and any material breaches of any Material Agreement, we have relied solely upon
(i) inquiries of officers of the Company and (ii) an examination of the
contracts filed by the Company in its SEC Reports, a list of which is attached
hereto as Schedule B (the “Material Agreements”), in the form provided to us by
the Company. We have made no further investigation. Further, with regard to our
opinions in paragraphs 6 and 7 below concerning Material Agreements, we express
no opinion as to (i) financial covenants or similar provisions therein requiring
financial calculations or determinations to ascertain compliance,
(ii) provisions therein relating to the occurrence of a “material adverse event”
or words of similar import or (iii) any statement or writing that may constitute
parol evidence bearing on interpretation or construction. To the extent that
laws other than those of California and New York govern any of the Material

 



--------------------------------------------------------------------------------



 



Agreements, we assume that the Material Agreements would be interpreted in
accordance with their plain meaning.
       With regard to our opinion in paragraph 8 below with respect to pending
or overtly threatened litigation, we have made an inquiry of the attorneys
within this firm who have represented the Company in this transaction, examined
and relied upon a certificate executed by an officer of the Company covering
such matters and checked the records of this firm to ascertain that we are not
acting as counsel of record for the Company in any such matter. We have made no
further investigation.
       With regard to our opinion in paragraph 10 below, we have assumed the
following: (a) that the representations made by each Purchaser in the Purchase
Agreement are true and correct; (b) that neither the Company nor any person
acting on behalf of either the Company has offered or sold the Securities by any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D promulgated under the Securities Act; and (c) that there
will be no offerings or sales of securities of the Company after the date hereof
in a transaction that can be “integrated” with any sales of the Securities.

  On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:     1.   The Company has been duly
incorporated and is a validly existing corporation in good standing under the
laws of the State of Delaware.     2.   The Company has the requisite corporate
power to own, lease and operate its property and assets, and to conduct its
business as described in the SEC Reports, to execute and deliver the Transaction
Documents and to perform its obligations to performed at the Closing thereunder,
including, without limitation, to issue, sell and deliver the Shares and the
Warrants under the agreement and to issue the Warrant Shares issuable upon
exercise of the Warrants.     3.   The Company is duly qualified to do business
as a foreign corporation and is in good standing under the laws of the State of
California.     4.   The Company has the requisite corporate power to execute,
deliver and perform its obligations under the Transaction Documents.     5.  
All corporate action on the part of the Company necessary for the authorization,
execution and delivery of the Transaction Documents by the Company, the
authorization, sale, issuance and delivery of the Securities and the performance
by the Company of its obligations to be performed at the Closing under the
Transaction Documents has been taken. Each of the Transaction Documents has been
duly and validly authorized, executed and delivered by the Company and each such
agreement constitutes a valid and binding agreement of the Company enforceable
against the Company in accordance with its respective terms, except that we
express no opinion as to the validity of rights to indemnity and contribution
under section 4.9 of the Purchase Agreement and section 5 of the Registration
Rights Agreement and except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent

 



--------------------------------------------------------------------------------



 



      conveyance, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.     6.   The Company’s authorized capital stock consists of
(a) forty-five million (45,000,000) shares of Common Stock, par value $0.001 and
(b) five million (5,000,000) shares of Preferred Stock, par value $0.001. The
Shares and Warrant Shares have been duly authorized and the Warrant Shares have
been reserved for issuance upon exercise of the Warrants. The Shares and
Warrants, when issued, sold and delivered against payment therefor in accordance
with the terms of the Purchase Agreement and the Warrant Shares, if issued on
the date hereof upon exercise of the Warrants and payment therefor in accordance
with the terms of the Warrants, will be validly issued, outstanding, fully paid
and nonassessable and free of any pre-emptive right or similar rights contained
in the Company’s Certificate of Incorporation or Bylaws or any Material
Agreement. The Warrant Shares have been duly and validly reserved for issuance.
    7.   The execution and delivery of the Transaction Documents, the issuance
of the Shares and the Warrants pursuant thereto do not violate any provision of
the Company’s Certificate of Incorporation or Bylaws, do not constitute a
default under or a material breach of any Material Agreement and do not violate
(a) any governmental statute, rule or regulation which in our experience is
typically applicable to transactions of the nature contemplated by the
Transaction Documents or (b) any order, writ, judgment, injunction, decree,
determination or award which has been entered against the Company and of which
we are aware, in each case to the extent the violation of which would materially
and adversely affect the Company.     8.   To our knowledge, there is no action,
proceeding or investigation pending or overtly threatened against the Company
before any court or administrative agency that questions the validity of the
Transaction Documents or that could reasonably be expected to result, either
individually or in the aggregate, in a material adverse effect on the Company.  
  9.   All consents, approvals, authorizations, or orders of, and filings,
registrations and qualifications with any U.S. Federal or California or New York
regulatory authority or governmental body required for the issuance of the
Shares have been made or obtained, except (a) for the filing of a Form D
pursuant to Securities and Exchange Commission Regulation D and (b) for the
filing of the notice to be filed under California Corporations Code
Section 25102.1(d).     10.   The offer and sale of the Shares and the Warrants
are exempt from the registration requirements of the Securities Act of 1933, as
amended, subject to the timely filing of a Form D pursuant to Securities and
Exchange Commission Regulation D.

 



--------------------------------------------------------------------------------



 



  11.   To our knowledge, there are no written contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing or otherwise satisfied) to
require the Company to include any securities of the Company in any registration
statement contemplated by Section 2 of the Registration Rights Agreement.

       This opinion is intended solely for your benefit and is not to be made
available to or be relied upon by any other person, firm, or entity without our
prior written consent.

          Very truly yours,    
 
        Cooley Godward Kronish LLP    
 
       
By:
       
 
 
 
John T. McKenna    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Sutter Hill Ventures, a California Limited Partnership
G. LEONARD BAKER, JR. AND MARY ANNE BAKER, CO-TRUSTEES OF THE BAKER REVOCABLE
TRUST U/A/D 2/3/03 SAUNDERS HOLDINGS, L.P.
William H. Younger, Jr., Trustee of The William H. Younger, Jr. Revocable Trust
U/A/D 8/5/09
Yovest, L.P.
GREGORY P. SANDS AND SARAH J.D. SANDS AS TRUSTEES OF GREGORY P. AND SARAH J.D.
SANDS TRUST AGREEMENT DATED 2/24/99
JAMES C. GAITHER, TRUSTEE OF THE GAITHER REVOCABLE TRUST U/A/D 9/28/2000
JAMES N. WHITE AND PATRICIA A. O’BRIEN AS TRUSTEES OF THE WHITE FAMILY TRUST
U/A/D 4/3/97
JEFFREY W. BIRD AND CHRISTINA R. BIRD AS TRUSTEES OF JEFFREY W. AND CHRISTINA R.
BIRD TRUST AGREEMENT DATED 10/31/00
ANDREW T. SHEEHAN AND NICOLE J. SHEEHAN AS TRUSTEES OF SHEEHAN 2003 TRUST
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David L. Anderson
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO William H. Younger, Jr.
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Tench Coxe
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David E. Sweet (Rollover)
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Diane J. Naar
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Yu-Ying Chen
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Patricia Tom (Rollover)
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Robert Yin
Keough Partners LP 
Bruce & Nancy Deifik                            
John Simon                                          
Bruce Allen
Mary Cullen
Roy Stuart Steeley Trust
Prescott Capital
Wasatch Ultra Growth Fund
Wasatch Micro Cap Fund
Wasatch Global Science & Technology Fund
Wasatch Micro Cap Value Fund
Wasatch Global Opportunities Fund
DAFNA Life Science Ltd.
DAFNA Life Science Market Neutral Ltd.
DAFNA Life Science Select Ltd.
Alice Ann Corporation
Robert G. Allison
William H. Baxter Trustee FBO William H. Baxter Revocable Trust u/a dtd 7/3/96
Gary A. Bergren
Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA
Dennis D. Gonyea

 



--------------------------------------------------------------------------------



 



Preventive Cardiovascular Nurses Association
Donald O. & Janet M. Voight TTEE’s FBO Janet M. Voight Trust U/A dtd 8/29/96
David & Carole Brown Trustees FBO David & Carole Brown Revocable Trust u/a dtd
10/23/97
Richard P. Kiphart
Irwin Lieber
Bernard Hausen
Robert Y. Newell and Ethel N. Newell, Trustees Newell Family 1999 Trust UA Dated
10/12/99
Bryan D. Knodel
Frederick M. Bauer
J. Michael Egan

 



--------------------------------------------------------------------------------



 



SCHEDULE B
MATERIAL AGREEMENTS

1.   1997 Equity Incentive Plan and forms of related agreements and documents.  
2.   2005 Equity Incentive Plan and forms of related agreements and documents.  
3.   Amended and Restated Investor Rights Agreement, dated August 19, 2003, by
and among Cardica, Inc. and certain stockholders.   4.   Benefit Agreement with
Bernard Hausen, M.D., Ph.D.   5.   Office Lease Agreement, dated April 25, 2003,
and First Amendment to Office Lease Agreement, dated January 21, 2004.   6.  
Second Amendment to Office Lease Agreement, effective November 19, 2007.   7.  
Distribution Agreement, by and between Cardica, Inc. and Century Medical, Inc.,
dated June 16, 2003   8.   First Amendment to Distribution Agreement, dated
March 30, 2007, by and between Cardica, Inc. and Century Medical, Inc.   9.  
Subordinated Convertible Note Agreement with Century Medical, Inc., dated
June 16, 2003, and Amendment No. 1 thereto, dated August 6, 2003.   10.  
Amendment No. 2 to Subordinated Convertible Note Agreement, dated March 30,
2007, by and between Cardica, Inc. and Century Medical, Inc.   11.   Amended and
Restated Note issued pursuant to Amendment No. 2 to Subordinated Convertible
Note Agreement with Century Medical, Inc.   12.   Allen & Company LLC Letter of
Intent dated September 12, 2005.   13.   Consent to Grant of Registration Rights
and Amendment to Amended and Restated Investor Rights Agreement, dated
November 7, 2006, by and between Cardica, Inc. and the investors set forth
therein.   14.   Registration Rights Agreement, dated June 7, 2007, by and among
Cardica, Inc., and the purchasers listed on the signature pages thereto.   15.  
Letter Agreement with Frederic M. Bauer.   16.   Cardica, Inc. Change in Control
and Severance Benefit Plan.   17.   License, Development and Commercialization
Agreement by and between the Company and Cook Incorporated, dated June 12, 2007.

 



--------------------------------------------------------------------------------



 



18.   Amendment to License, Development and Commercialization Agreement by and
between Cardica, Inc. and Cook Incorporated, dated September 19, 2007.   19.  
Second Amendment to License, Development and Commercialization Agreement by and
between Cardica, Inc. and Cook Incorporated, dated June 19, 2009.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Form of Irrevocable Transfer Agent Instructions]
As of September      , 2009
Computershare Investor Services, N.A.
Transfer Agent and Registrar
Attn: Daniel Spengel
250 Royall Street
Canton, MA 02021
Attn:
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of September 25, 2009 (the “Agreement”), by and among Cardica, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Common Stock of the Company, par value $0.001 per share (the “Common Stock”),
and warrants (the “Warrants”), which are exercisable into shares of Common
Stock.
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:
     (i) to issue certificates representing shares of Common Stock upon transfer
or resale of the Shares; and
     (ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I , which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
     You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that a registration statement
covering resales of the Shares and the Warrant Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), a copy of such
registration statement and a completed and signed Purchaser’s Certificate of
Subsequent Sale with respect to a sale pursuant to such effective registration
statement, (b) written confirmation from the Company’s legal counsel that the
Shares and the Warrant Shares are eligible for sale in conformity with Rule 144
under the Securities Act (“Rule 144”) and

 



--------------------------------------------------------------------------------



 



customary documentation from a Holder’s broker with respect to a sale pursuant
to Rule 144 or (c) written confirmation from the Company’s legal counsel that
the Shares and the Warrant Shares are eligible for sale without restriction in
conformity with Rule 144, then, unless otherwise required by law, within five
(5) business days of your receipt of a notice of sale and documentation required
pursuant to clause (a) or (b) above, as applicable, or a request from a Holder
for the issuance of an unlegended certificate in the event that the Shares and
the Warrant Shares are eligible for sale without restriction in conformity with
Rule 144 under the Securities Act, you shall issue the certificates representing
the Shares and/or the Warrant Shares, as the case may be, registered in the
names of the purchaser of such Shares or Warrant Shares or the Holder, as the
case may be, and such certificates shall not bear any legend restricting
transfer of the Shares or the Warrant Shares thereby and should not be subject
to any stop-transfer restriction.
     In the event that you have not received the documentation required pursuant
to clause (a) or (b) of the immediately preceding paragraph or such Shares and
Warrant Shares are not eligible for sale without restriction in conformity with
Rule 144 under the Securities Act, then the certificates for such Shares and/or
Warrant Shares shall bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS
PROVIDED BY SECTION 4 OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF
SEPTEMBER 25, 2009, BY AND AMONG CARDICA, INC. AND EACH PURCHASER IDENTIFIED ON
THE SIGNATURE PAGES THERETO.
     Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

             
 
                Very truly yours,    
 
                CARDICA, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

         
 
        Acknowledged and Agreed:    
 
        COMPUTERSHARE TRUST COMPANY, N.A.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
Date:
 
 
September    , 2009    

 



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares
of Common Stock under the Warrants)
To: Cardica, Inc.

(1)   The undersigned holder hereby exercises the right to purchase
                                         of the shares of Common Stock (the
“Warrant Shares”) of Cardica, Inc., a Delaware corporation (the “Company”),
pursuant to the Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth in the Warrant.
  (2)   The Holder intends that payment of the Exercise Price shall be made as
(check one):

  o   “Cash Exercise” with respect to                                         
Warrant Shares; and/or     o   “Cashless Exercise” with respect to
                                         Warrant Shares.

(3)   If the Holder has elected a Cash Exercise, the holder shall pay the sum of
$                     to the Company in accordance with the terms of the
Warrant.   (4)   Pursuant to this Exercise Notice, the Company shall deliver to
the Holder                 Warrant Shares in accordance with the terms of the
Warrant.   (5)   By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby, the Holder will not beneficially own in excess of the number
of shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 12 of this
Warrant to which this notice relates.

         
 
       
Dated:
       
 
 
 
   
Name of Holder:
       
 
 
 
   
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Computershare Trust Company, N.A.
to issue the above indicated number of shares of Common Stock in accordance with
the Transfer Agent Instructions dated                                         ,
2009, from the Company and acknowledged and agreed to by Computershare Trust
Company, N.A..

             
 
                CARDICA, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECRETARY’S CERTIFICATE
     The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Cardica, Inc., a Delaware corporation (the “Company”), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of September 25, 2009, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.
     1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on September 25th, 2009. Such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.
     2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.
     3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.
     4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

          Name   Position   Signature                     Bernard A. Hausen,
M.D., Ph.D.   Chief Executive Officer                         Robert Y. Newell  
Chief Financial Officer              

     In Witness Whereof, the undersigned has hereunto set his hand as of this
      day of September, 2009.

         
 
       
 
 
 
Robert Y. Newell    
 
  Secretary    

 



--------------------------------------------------------------------------------



 



     I, Bernard A. Hausen, M.D., Ph.D., Chief Executive Officer, hereby certify
that Robert Y. Newell is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

         
 
       
 
 
 
Bernard A. Hausen, M.D., Ph.D.    
 
  Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF OFFICER’S CERTIFICATE
     The undersigned Chief Executive Officer of Cardica, Inc., a Delaware
corporation (the “Company”), pursuant to Section 5.1(g) of the Securities
Purchase Agreement, dated as of September 25, 2009, by and among the Company and
the Purchasers signatory thereto (the “Agreement”), hereby represents, warrants
and certifies to such investors as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Agreement):
     1. The representations and warranties of the Company contained in the
Agreement are true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties are true and correct in all respects)
as of the date when made and as of the Closing Date, as though made on and as of
such date, except for such representations and warranties that speak as of a
specific date.
     2. The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.
     In Witness Whereof, the undersigned has executed this certificate this     
day of September, 2009.

         
 
       
 
 
 
Bernard A. Hausen, M.D., Ph.D.    
 
  Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE
To: Cooley Godward Kronish LLP

Attention:   Lena R. Haslund, Esq.
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Fax: 650-849-7400
Email: lhaslund@cooley.com

     The undersigned, the selling securityholder or an officer of, or other duly
authorized person, hereby certifies that             represents that it has sold
                                                             shares of the
Common Stock of Cardica, Inc. and that such shares were sold on
                                                             either (i) in
accordance with the registration statement on Form S-3 with file number
                                                            , in which case the
selling securityholder certifies that such selling securityholder has delivered
a current prospectus in connection with such sale, provided, however, that if
Rule 172 under the Securities Act of 1933, as amended, is then in effect, such
selling securityholder has confirmed that a current prospectus is deemed to be
delivered in connection with such sale, or (ii) in accordance with Rule 144
under the Securities Act of 1933 ( “Rule 144”), in which case the selling
securityholder certifies that it has complied with the requirements of Rule 144.
Print or type:

             
 
           
Name of individual representing selling securityholder (if an institution):
                     
 
           
Title of individual representing selling securityholder (if an institution):
                     
 
           
Signature by:
                     
 
           
Selling securityholder or individual representative :
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
           

 